—Order, Supreme Court, New York County (Carol Arber, J.), entered on or about May 8, 1997, which denied petitioner’s CPLR article 78 application to compel his reinstatement to his former position with respondent New York City Department of Correction on the ground that his termination was in violation of Civil Service Law § 75-b, the whistle-blower statute, unanimously affirmed, without costs.
The application should be denied upon the basis of respondents’ proof establishing that petitioner was terminated because of budgetary concerns and his lack of the appropriate professional background. There is no basis to find that petitioner was terminated solely in retaliation for his purported whistleblowing disclosures (Civil Service Law § 75-b [3] [a]; [4]; see, Matter of Crossman-Battisti v Traficanti, 235 AD2d 566, 568). Concur — Nardelli, J. P., Tom, Lerner, Mazzarelli and Friedman, JJ.